DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torii et al. (US 2005/0127795; “Torii”).
Regarding claim 1, Torii teaches a power generation device (figure 1) comprising:
a power generator (11) having a cantilever structure (para/ [0063]) of which one end is a fixed end (end fixed to 7) to be fixed and other end is a free end (end not fixed to 7), the power generator generating a power due to free vibration of the free end (inherent property of piezoelectric material);
a holder section (7) comprising resin (para. [0063]), the power generator (11) being mounted on; and
a rigid plate (6) comprising metal (para. [0063]), the rigid plate (6) being located such that the holder section (7) is between the rigid plate (6) and the power generator (11), wherein;
the fixed end (of 11) and the holder section (7) are fixed to each other, and 
the holder section (7) and the rigid plate (6) are fixed to each other.
As for claim 2, Torii teaches wherein the fixed end (of 11), the holder section (7), and the rigid plate (6) are overlapped in contact with each other in this order (see order or elements in figure 1), and
the fixed end, the holder section, and the rigid plate are fixed to each other by using a fixing member (Resin 7 acts as an adhesive. Para. [0063]).
As for claim 6, Torii teaches wherein the rigid plate (stainless steel plate 6) is made of a non-magnetic material (As stated in para. [0068] of the instant application, stainless steel is non-magnetic.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Torii in view of Makoto (JP2010-273409; reference of record).
As for claims 3 and 4, Torii teaches a housing accommodating the power generator, the holder section, and the rigid plate (The power generation device of Torii is a part of various devices comprising housings upon which the power generation device will be fixed, e.g. an inkjet head, an inkjet recording apparatus, and an angular velocity sensor.).
Torii fails to teach wherein the fixing member is a screw that fixes the fixed end, the holder section, and the rigid plate by penetrating through the fixed end, the holder section, and the rigid plate; and wherein the housing and the rigid plate are fixed to each other by a screw.
However, it is well-known to those of ordinary skill in the art to fix elements of a piezoelectric power generation device together with screws. For example, see screws (4) in figure 2 of Makoto.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use screws as the fixing elements of Torii because such a modification would have been merely implementing well-known fixing elements used in piezoelectric power generation devices.

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Torii, taken alone or in combination with other references, fails to teach:
“wherein a recess corresponding to a shape of the rigid plate is formed on a surface of the holder section at a side on which the rigid plate is disposed, and the rigid plate is accommodated in the recess.”, as set forth in claim 5; and
“an attraction member fixed to the free end; and an arm section extending in a direction from the free end to the fixed end, the arm section pivotally supported on the fixed end, the arm section including a magnet that is attached to or released from the attraction member by the rotation of the magnet.”, as set forth in claim 7.

Conclusion
The prior art made of record and not relied upon teach power generators, comprising: piezoelectric cantilevers, resin holders, and metal supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        June 3, 2022